I am in accord with the views expressed by Mr. Justice BUFORD except as to question No. 6 posed for adjudication, viz, Is not a verdict for $7,500.00 excessive when no claim is made for wrongful death and the only damages claimed are for expenses and pain and suffering during a period of approximately one week?
The issues were presented in the lower court under the first count of plaintiffs' re-amended declaration and a plea of not guilty and other pleas denying certain material portions of the re-amended first count of the declaration. The re-amended first count of the declaration is drawn under Section 20.59, Fla. Stats. 1941, recognized as our guest statute. Appellants' brief on page 16 recites: "Plaintiff did not attempt to seek a recovery because of the wrongful death of Mary Birnbaum." Appellee's brief, at page 25, recites, "at no time did this count (meaning first count of plaintiffs' re-amended declaration) seek a recovery for wrongful death. From its inception it was a survival action and it remained such."
The bill of particulars made a part of the re-amended first count of plaintiff's declaration is viz:
"To Hospital expenses in Halifax District Hospital $   390.67 To Six blood transfusions at said Hospital _______    150.00 To Nursing bills _________________________________    133.00 To Doctor's expenses for professional service ____    365.00 To ambulance bill ________________________________     10.00 To physical pain, mental anguish and nervous shock __________________________________________ 23,951.32 ---------- TOTAL            $25,000.00"
Section 768.03, Fla. Stats. 1941, permits recovery for a wrongful death. An item of recovery is pain and suffering. This statute has been sustained so many times that citation of cases is not necessary. The case at bar was brought under *Page 743 
Section 768.03, supra, but under Section 320.59, supra,
commonly known as our guest statute. Counsel of record and the trial court are in accord on this point. It is a survival and not a wrongful death action.
The case of McDougald v. Imler, 153 Fla. 619,15 So. 2d 418, was a suit brought under the guest or gross negligence statute (Section 320.59, F.S. 1941). Lee M. Couey was a guest of Earl Rains in an automobile traveling from High Springs, Florida, to Gainesville and return, and the car was driven at an excessive, reckless and dangerous speed, and Couey was thrown from the automobile and injured. Couey brought suit and the case came here three times. See McDougald v. Couey,145 Fla. 689, 200 So. 391; McDougald v. Couey, 150 Fla. 748,9 So. 2d 187. Pending the second appeal Lee M. Couey died and his daughter, Ruby Mae Imler, was appointed administratrix of Couey's estate and substituted as plaintiff in the cause.
The amended declaration claimed damages for permanent injuries sustained; incapacity to work because of the injuries, "and he (the deceased) suffered great physical pain and mental anguish and suffering." The trial court on the question of pain and suffering charged the jury viz:
"In arriving at that compensation, you are entitled to take into consideration such bodily pain and suffering as the said Lee M. Couey may have sustained because of such injuries from the time of the accident until the date of his death. You should take into such consideration his sex, his station in life, his earnings at the time of such injuries, his health just prior to and at the time of such injuries, and the effect upon his health due to such injuries alleged; his earning capacity and health from the time of such injuries until the date of his death . . ."
On the last appeal here, in affirming the judgment, we in part said (text 153 Fla. 621-22):
"It is next contended that the verdict of $5,000.00 as found by the jury and approved by the trial court when entering an order denying the motion for a new trial is excessive. The plaintiff was 68 years of age when he was hurt; his earning capacity ranged from $25.00 to $32.00 per *Page 744 
month prior to being injured; his injuries wholly incapacitated him from earning any sum of money and he was confined to his bed approximately two-thirds of the time after being hurt until his death, which occurred three years and thirty days after receiving his injuries. He sustained a right fracture of the skull; the right shoulder in the posterior region of the back was fractured; his right ankle was sprained and lacerations were on his right leg. The doctors and hospital bills amounted to $261.55, while the loss of earnings on the part of the late Mr. Couey, as calculated by counsel for appellee, came to $1,184.00, total amount $1,445.55. We fail to find in the record proof of expenditures for nursing and medicine. Pain and suffering as fixed by the jury and trial court approximated $3,500.00. We think this amount is excessive. It is our view that the amount of recovery should not exceed the sum of $3,000.00."
Independently of statute, it is the general rule in Florida and by weight of authority that mental pain and suffering as a direct and necessary consequence of a physical injury is an element of damages recoverable by an injured person. The mental pain and suffering must be such as accompanies the physical injury and is fairly and reasonably the natural consequence which flows from it. See Smith v. Bagwell, 19 Fla. 117, 45 Am.Rep. 12; Harby v. F. E. C. Hotel Co., 59 Fla. 280, 52 So. 193; Grainger v. Fuller, 72 Fla. 57, 72 So. 462; Warner v. Ware,136 Fla. 466, 182 So. 605; Toll v. Waters, 138 Fla. 349,189 So. 393; 25 Corpus Juris Secundum 552-3, par. 65, and cases cited in the foot notes; 15 Am. Jur. 481, par. 72, and cases cited in the foot notes.
Likewise our recent holding in McDougald v. Imler,supra, is sustained by the weight of authority and is in line with rulings in other jurisdictions. See 15 Am. Jur. 511, par. 101, and cases cited; 25 C.J.S. 550, par. 63, and cases cited; Southerland on Damages, Vol. 1 (4th Ed.) pp. 26-27, par. 7; Shearman and Redfield on Negligence, Vol. 4 (Rev. Ed.), pp. 1868-1883, pars. 819-830. I feel that the claim for pain and suffering was a jury question controlled by appropriate instructions by the trial court and that reversible error has not been made to appear. See Wharton v. Day, 151 Fla. 772, *Page 745 10 So. 2d 417. I think the judgment herein should be affirmed.
                      ON REHEARING GRANTED